DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is a Non-Final Office Action in response to application  17/330,097 entitled "INTEGRATED CREDIT APPLICATION AND PROVISIONING SOLUTION" with claims 1-20 pending.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on April 13, 2022; January 24, 2022; January 19, 2022; November 17, 2021; September 15, 2021; September 8, 2021; and August 23, 2021, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification Objection
The use of the terms  APPLE PAY®, LINUX®, UNIX®, WINDOWS®, MAC OS®, JAVATM, ANDROIDTM, WINDOWS PHONE OS TM, and IOSTM, which are a trade name or a mark used in commerce, has been noted in this application. It should be capitalized wherever it appears and be accompanied by the generic terminology.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ). The term “three-party handshake with a payment network token service and a mobile wallet application” in Claims 1, 10, and 19 as the Applicant’s use of the terminology is inconsistent with accepted meaning.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “three-party handshake” in claim 1, 10, and 19  is used by the claim to mean an interaction “[0010] In some instances, the interaction between the secure financial application, the mobile wallet application, and the payment network token service comprises a three- way handshake between the secure financial application, the mobile wallet application, and the payment network token service.” The closest generally accepted terminology is a “a three-way handshake” that means a “a method used in a TCP/IP network to create a connection between a local host/client and server. It is a three-step method designed to allow both communicating ends to initiate and negotiate the parameters of the network TCP socket connection at the same time before data such as HTTP and SSH is transmitted. ….In fact, its name originates from the three messages transmitted by TCP before a session between the two ends is initiated.” [see Berg, “THREE-WAY HANDSHAKE”, from the website of Technopedia] and “a 3-Way Handshake process is the defined set of steps that takes place in the TCP for creating a secure and reliable communication link and also closing it. Actually, TCP uses the 3-way handshake process to establish a connection between two devices before transmitting the data.” [see AfterAcademy, “WHAT IS A TCP 3-WAY HANDSHAKE PROCESS?”] The term is indefinite because the specification does not clearly redefine the term.
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ). The term "three-party handshake”  is  not defined by the claim, the specification provides examples that are not consistent with the claim language or the commonly understood definition, and does not provide a standard for ascertaining the requisite degree of the scope of the invention.   The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The Specification language at times implies there is a communication between three parties, “[0010] In some instances, the interaction between the secure financial application, the mobile wallet application, and the payment network token service comprises a three- way handshake between the secure financial application, the mobile wallet application, and the payment network token service.” However, at other times, it implies an interaction between up to four parties, “[0027] a three-way handshake between the secure financial application 160, a wallet provider 180 and/or the mobile wallet application 166, and a payment network token service 185”   
Moreover, Claim 1 only states two parties, “three-party handshake with a payment network token service and a mobile wallet application.” No “secure financial application” is positively recited. 
While the specification describes two different interpretations of the three-way handshake intended result, the specification does not clearly define the term by the steps or actions performed by the three or four claimed components. Therefore the term is indefinite.
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ). The term “prepares/preparing” in Claims 1, 5, 10, 14, and 19 is a relative term which renders the claim indefinite.  The term “prepares” is  not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore the claims are rejected.
What are the entirety of steps required to “prepare” the mobile wallet application?
Claim 5 mentions that it “includes initiating a payment token approval process…” Is this the entirety of the preparation process?

Claim 20 is rejected under 35 U.S.C. 112(b) because the preamble of the claim states “method” while Claim 18 from which it depends, is a “non-transitory, computer-readable medium” or apparatus. In the spirit of compact prosecution, Examiner assumes this as a typographical error and that Claim 20 is truly dependent upon method Claim 19. Examination continues under that assumption.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims 1-20 are directed to a system, method, or product program, which are/is one of the statutory categories of invention. (Step 1: YES).
The claimed invention is directed to an abstract idea without significantly more. 
Independent Claim 1 recites: 
“receive, from a financial institution system, …a set of login credentials…to access a new credit account”
“initiate… a simultaneous, three-party handshake…”
“authenticates the first user…”
“requests the payment network token service to generate a digital payment …”
“receive and store the digital payment…”
“receive a confirmation…”
“receive a confirmation of completion…the payment … is generated … and stored…” 
These limitations clearly relate to managing transactions/interactions between an applicant, merchant, and/or issuer. These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. For example, instructing to access a new credit account or generate a digital payment token recites a commercial or financial action, principle, or practice and managing interactions between people. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of:
“memory”, “hardware processor interoperably coupled with the at least one memory, wherein the instructions instruct the at least one hardware processor”, “secure communication channel”:
merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea 
“mobile wallet application”,     “digital payment token”, “network token service”:
merely applying electronic payment technology  as  tools to perform an abstract idea 
 “signal”, “transmit”:
insignificant extra-solution activity to the judicial exception of data gathering
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. For Example, the Applicant’s Specification reads, “[0029]  the term "computer" is intended to encompass any suitable processing device. For example, financial system 110, merchant system 102, and client 150 may be or may be associated with any computer or processing devices such as, for example, a blade server, general-purpose personal computer (PC), Mac®., workstation, UNIX-based workstation, or any other suitable device. .... The client 150, also referred to as client device 150, in some instances, may be a desktop system, a client terminal, or any other suitable device, including a mobile device, such as a smartphone, tablet, smartwatch, or any other mobile computing device. In general, each illustrated component may be adapted to execute any suitable operating system, including Linux, UNIX, Windows, Mac OS.RTM., Java., Android, Windows Phone OS, or iOS.TM., among others. The client 150 may include one or more financial institution-specific applications executing on the client 150 (e.g., secure financial application 160), or the client 150 may include one or more Web browsers or web applications that can interact with particular applications executing remotely from the client 150, such as credit application site (or a similar API) 116 , among others.” Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 1 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claims   recite additional elements.
This judicial exception is not integrated into a practical application. In particular, the recited additional elements of 
Claim 2: 
 “digital payment token”: merely applying electronic payment technology  as  tools to perform an abstract idea 
Claim 3: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 4: 
 “digital payment token”: merely applying electronic payment technology  as  tools to perform an abstract idea 
Claim 5: 
“mobile wallet application”,     “digital payment token”, “network token service”: merely applying electronic payment technology  as  tools to perform an abstract idea 
Claim 6: 
 “hardware processor”:   merely applying computer processing technology  as  tools to perform an abstract idea
“transmit … signal”: insignificant extra-solution activity to the judicial exception of data gathering
Claim 7: 
 “instructions instruct the at least one hardware processor”:   merely applying computer processing technology  as  tools to perform an abstract idea
“transmitting … signal”: insignificant extra-solution activity to the judicial exception of data gathering
Claim 8: 
 “signal” and “common communications channel”:   merely applying computer   networking technology  as a  tool to perform an abstract idea
 Claim 9: 
“instructions instruct the at least one hardware processor”:   merely applying computer processing technology  as  tools to perform an abstract idea
“transmit”: insignificant extra-solution activity to the judicial exception of data gathering
“digital payment token”: merely applying electronic payment technology  as  tools to perform an abstract idea 
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  For Example, the Applicant’s Specification reads, “[0029]  the term "computer" is intended to encompass any suitable processing device. For example, financial system 110, merchant system 102, and client 150 may be or may be associated with any computer or processing devices such as, for example, a blade server, general-purpose personal computer (PC), Mac®., workstation, UNIX-based workstation, or any other suitable device. .... The client 150, also referred to as client device 150, in some instances, may be a desktop system, a client terminal, or any other suitable device, including a mobile device, such as a smartphone, tablet, smartwatch, or any other mobile computing device. In general, each illustrated component may be adapted to execute any suitable operating system, including Linux, UNIX, Windows, Mac OS.RTM., Java., Android, Windows Phone OS, or iOS.TM., among others. The client 150 may include one or more financial institution-specific applications executing on the client 150 (e.g., secure financial application 160), or the client 150 may include one or more Web browsers or web applications that can interact with particular applications executing remotely from the client 150, such as credit application site (or a similar API) 116 , among others.” Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f).   Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, these dependent claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Independent Claim 10 recites: 
“receive, from a financial institution system, …a set of login credentials…to access a new credit account”
“initiate… a simultaneous, three-party handshake…”
“authenticates the first user…”
“requests the payment network token service to generate a digital payment …”
“receive and store the digital payment…”
“receive a confirmation…”
“receive a confirmation of completion…the payment … is generated … and stored…” 
These limitations clearly relate to managing transactions/interactions between an applicant, merchant, and/or issuer. These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. For example, instructing to access a new credit account or generate a digital payment token recites a commercial or financial action, principle, or practice and managing interactions between people. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of:
“non-transitory, computer-readable medium storing computer-readable instructions, executable by at least one processor”, “secure communication channel”:
merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea 
“mobile wallet application”,     “digital payment token”, “network token service”:
merely applying electronic payment technology  as  tools to perform an abstract idea 
 “signal”, “transmit”:
insignificant extra-solution activity to the judicial exception of data gathering
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. For Example, the Applicant’s Specification reads, “[0029]  the term "computer" is intended to encompass any suitable processing device. For example, financial system 110, merchant system 102, and client 150 may be or may be associated with any computer or processing devices such as, for example, a blade server, general-purpose personal computer (PC), Mac®., workstation, UNIX-based workstation, or any other suitable device. .... The client 150, also referred to as client device 150, in some instances, may be a desktop system, a client terminal, or any other suitable device, including a mobile device, such as a smartphone, tablet, smartwatch, or any other mobile computing device. In general, each illustrated component may be adapted to execute any suitable operating system, including Linux, UNIX, Windows, Mac OS.RTM., Java., Android, Windows Phone OS, or iOS.TM., among others. The client 150 may include one or more financial institution-specific applications executing on the client 150 (e.g., secure financial application 160), or the client 150 may include one or more Web browsers or web applications that can interact with particular applications executing remotely from the client 150, such as credit application site (or a similar API) 116 , among others.” Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 10 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claims   recite additional elements.
This judicial exception is not integrated into a practical application. In particular, the recited additional elements of 
Claim 11: 
“non-transitory, computer-readable medium”: merely computer processing, storage, and networking technology  as  tools to perform an abstract idea
 “digital payment token”: merely applying electronic payment technology  as  tools to perform an abstract idea 
Claim 12: 
“non-transitory, computer-readable medium”: merely computer processing, storage, and networking technology  as  tools to perform an abstract idea
Claim 13: 
“non-transitory, computer-readable medium”: merely computer processing, storage, and networking technology  as  tools to perform an abstract idea
 “digital payment token”: merely applying electronic payment technology  as  tools to perform an abstract idea 
Claim 14: 
“non-transitory, computer-readable medium”: merely computer processing, storage, and networking technology  as  tools to perform an abstract idea
 “mobile wallet application”,     “digital payment token”, “network token service”: merely applying electronic payment technology  as  tools to perform an abstract idea 
Claim 15: 
 “non-transitory, computer-readable medium”, “processor”:    merely computer processing, storage, and networking technology  as  tools to perform an abstract idea
 “transmit … signal”: insignificant extra-solution activity to the judicial exception of data gathering
Claim 16: 
 “non-transitory, computer-readable medium … wherein the instructions executable by the at least one processor”:   merely applying computer processing technology  as  tools to perform an abstract idea
“transmitting … signal”: insignificant extra-solution activity to the judicial exception of data gathering
Claim 17: 
“non-transitory, computer-readable medium”:   merely applying computer processing technology  as  tools to perform an abstract idea
 “signal” and “common communications channel”:   merely applying computer   networking technology  as a  tool to perform an abstract idea
 Claim 18: 
“non-transitory, computer-readable medium … wherein the instructions executable by the at least one processor”:   merely applying computer processing technology  as  tools to perform an abstract idea
 “transmit”: insignificant extra-solution activity to the judicial exception of data gathering
“digital payment token”: merely applying electronic payment technology  as  tools to perform an abstract idea 
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  For Example, the Applicant’s Specification reads, “[0029]  the term "computer" is intended to encompass any suitable processing device. For example, financial system 110, merchant system 102, and client 150 may be or may be associated with any computer or processing devices such as, for example, a blade server, general-purpose personal computer (PC), Mac®., workstation, UNIX-based workstation, or any other suitable device. .... The client 150, also referred to as client device 150, in some instances, may be a desktop system, a client terminal, or any other suitable device, including a mobile device, such as a smartphone, tablet, smartwatch, or any other mobile computing device. In general, each illustrated component may be adapted to execute any suitable operating system, including Linux, UNIX, Windows, Mac OS.RTM., Java., Android, Windows Phone OS, or iOS.TM., among others. The client 150 may include one or more financial institution-specific applications executing on the client 150 (e.g., secure financial application 160), or the client 150 may include one or more Web browsers or web applications that can interact with particular applications executing remotely from the client 150, such as credit application site (or a similar API) 116 , among others.” Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f).   Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, these dependent claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Independent Claim 19 recites: 
“receiving, from a financial institution system, …a set of login credentials…to access a new credit account”
“initiating… a simultaneous, three-party handshake…”
“authenticates the first user…”
“requests the payment network token service to generate a digital payment …”
“receive and store the digital payment…”
“receive a confirmation…”
“receiving a confirmation of completion…the payment … is generated … and stored…” 
These limitations clearly relate to managing transactions/interactions between an applicant, merchant, and/or issuer. These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. For example, instructing to access a new credit account or generate a digital payment token recites a commercial or financial action, principle, or practice and managing interactions between people. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of:
“computer-implemented”, “secure communication channel”:
merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea 
“mobile wallet application”,     “digital payment token”, “network token service”:
merely applying electronic payment technology  as  tools to perform an abstract idea 
 “signal”, “transmit”:
insignificant extra-solution activity to the judicial exception of data gathering
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. For Example, the Applicant’s Specification reads, “[0029]  the term "computer" is intended to encompass any suitable processing device. For example, financial system 110, merchant system 102, and client 150 may be or may be associated with any computer or processing devices such as, for example, a blade server, general-purpose personal computer (PC), Mac®., workstation, UNIX-based workstation, or any other suitable device. .... The client 150, also referred to as client device 150, in some instances, may be a desktop system, a client terminal, or any other suitable device, including a mobile device, such as a smartphone, tablet, smartwatch, or any other mobile computing device. In general, each illustrated component may be adapted to execute any suitable operating system, including Linux, UNIX, Windows, Mac OS.RTM., Java., Android, Windows Phone OS, or iOS.TM., among others. The client 150 may include one or more financial institution-specific applications executing on the client 150 (e.g., secure financial application 160), or the client 150 may include one or more Web browsers or web applications that can interact with particular applications executing remotely from the client 150, such as credit application site (or a similar API) 116 , among others.” Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 19 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claims   recite additional elements.
This judicial exception is not integrated into a practical application. In particular, the recited additional elements of 
Claim 20: 
“computer-implemented”: merely computer processing, storage, and networking technology  as  tools to perform an abstract idea
“transmitting”, “signal”: insignificant extra-solution activity to the judicial exception of data gathering
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  For Example, the Applicant’s Specification reads, “[0029]  the term "computer" is intended to encompass any suitable processing device. For example, financial system 110, merchant system 102, and client 150 may be or may be associated with any computer or processing devices such as, for example, a blade server, general-purpose personal computer (PC), Mac®., workstation, UNIX-based workstation, or any other suitable device. .... The client 150, also referred to as client device 150, in some instances, may be a desktop system, a client terminal, or any other suitable device, including a mobile device, such as a smartphone, tablet, smartwatch, or any other mobile computing device. In general, each illustrated component may be adapted to execute any suitable operating system, including Linux, UNIX, Windows, Mac OS.RTM., Java., Android, Windows Phone OS, or iOS.TM., among others. The client 150 may include one or more financial institution-specific applications executing on the client 150 (e.g., secure financial application 160), or the client 150 may include one or more Web browsers or web applications that can interact with particular applications executing remotely from the client 150, such as credit application site (or a similar API) 116 , among others.” Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f).   Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, these dependent claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using  computer hardware and/or software amounts to no more than mere instructions to apply the exception using a generic computer component. For Example, the Applicant’s Specification reads, “[0029]  the term "computer" is intended to encompass any suitable processing device. For example, financial system 110, merchant system 102, and client 150 may be or may be associated with any computer or processing devices such as, for example, a blade server, general-purpose personal computer (PC), Mac®., workstation, UNIX-based workstation, or any other suitable device. .... The client 150, also referred to as client device 150, in some instances, may be a desktop system, a client terminal, or any other suitable device, including a mobile device, such as a smartphone, tablet, smartwatch, or any other mobile computing device. In general, each illustrated component may be adapted to execute any suitable operating system, including Linux, UNIX, Windows, Mac OS.RTM., Java., Android, Windows Phone OS, or iOS.TM., among others. The client 150 may include one or more financial institution-specific applications executing on the client 150 (e.g., secure financial application 160), or the client 150 may include one or more Web browsers or web applications that can interact with particular applications executing remotely from the client 150, such as credit application site (or a similar API) 116 , among others.” Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f).     Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination. Dependent claims further define the abstract idea that is present in their respective independent claims and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, Claims 1-20 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more) 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 5, 10, 11, 14,  and 19 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Krishnaiah ("SYSTEMS AND METHODS FOR IMPLEMENTING HYBRID DYNAMIC WALLET TOKENS", U.S. Publication Number: 20160071094 A1).
Regarding Claim 1, 
Krishnaiah teaches,
 A system comprising: at least one memory storing instructions; at least one hardware processor interoperably coupled with the at least one memory, wherein the instructions instruct the at least one hardware processor to: receive, from a financial institution system, a first signal including a set of login credentials for a first user to access a new credit account associated with the first user;
(Krishnaiah [0071] computer system 900 also include a system memory component 914 (e.g., RAM)...performs specific operations by processor ...executing one or more sequences of instructions contained in system memory component
Krishnaiah [0016]  a payment service provider, such as PayPal Inc
Krishnaiah [0048]  backend processes may be performed at the payment service provider, e.g., PayPal, Inc. ...the payment service provider may include... an assurance process is performed to request assurance, such as confirmation of user data and credentials, for funding instrument and users from the issuer, the payment network, or both.
Krishnaiah [0070] Computer system 900 includes a bus 902 or other communication mechanism for communicating information data, signals, and information between various components of computer system 
Krishnaiah [0043]  to manage accounts for user 105, as well as create new accounts  )
transmit, to the financial institution system and using a secure communication channel, a login request that includes the set of login credentials;
(Krishnaiah [0061]  the user device, such as a smart phone or any mobile device, a login process with a payment provider may be used .... authorization token and the device UUID may be sent to the server of the payment service provider. 
Krishnaiah [0017]  all interacting parties allowing each party to de-tokenize via secure connection
Krishnaiah [0027]  A secure mechanism may be provided for retrieving tokens, storing tokens in mobile apps and deciphering the stateless tokens in the backend to complete appropriate transactions and services.)
in response to an indication of a successful login to the financial institution system using the set of login credentials, 
(Krishnaiah [0061] the authorization token may be received as a part of the URL, on successful login)
initiate, using the secure communication channel, a simultaneous, three-party handshake with a payment network token service and a mobile wallet application that: (1) authenticates the first user at the payment network token service and the mobile wallet application, (2) requests the payment network token service to generate a digital payment token, and (3) prepares the mobile wallet application to receive and store the digital payment token to be generated by the payment network token service;
(Krishnaiah [0065] “Get Access Token from Auth Token” is a single or set of methods/functions/systems that resides within the wallet server/ wallet application / payment application running out of   payment provider specific trusted zone on payment ready hardware devices such as user device 110 that communicates securely with the payment providers server methods/functions/systems to authenticate itself using an authorization token and retrieve the access token that is needed to retrieve one time use or multiple use wallet tokens that represent the users identity and or the users wallet or payment tokens that represent the users identity and or funding instrument within the wallet or the users entire wallet along with the CID/CVV needed.
Krishnaiah [0044] payment provider server 170 may include a wallet token vault and an internal wallet token storing various information on token formats, conventions, data, and the like.
Krishnaiah  [0075]  various steps described herein may ... combined into composite step)
 and receive a confirmation of completion of the simultaneous, three-party handshake, wherein upon completion of the simultaneous, three-party handshake, the payment token is generated by the payment token network service and stored within the mobile wallet application.
(Krishnaiah  [0065]  retrieve the access token that is needed to retrieve....payment tokens....needed for current and future transactions… The “Get Access Token from Refresh Token” is a single or set of methods/functions/systems that resides within the wallet token cache/wallet server/wallet application/payment application running out of payment provider specific trusted zone.... to retrieve the access token that is needed to retrieve one time use or multiple use wallet tokens
Krishnaiah [0061] authorization token may be received as a part of the URL, on successful login.
Krishnaiah [0044] payment provider server 170 may include a wallet token vault and an internal wallet token storing various information on token formats, conventions, data, and the like.
Krishnaiah [0075] the ordering of various steps described herein may be changed, combined into composite steps)
Regarding Claim 2, 
Krishnaiah teaches the payment system of Claim 1 as described earlier.
Krishnaiah teaches,
  wherein the digital payment token is available for immediate use in a plurality of transactions.
(Krishnaiah  [0065] payment tokens....needed for current and future transactions.)
Regarding Claim 5, 
Krishnaiah teaches the payment system of Claim 1 as described earlier.
Krishnaiah teaches,
      wherein preparing the mobile wallet application to receive and store the digital payment token to be generated by the payment network token service includes initiating a payment token approval process between the mobile wallet application and the payment network token service.
(Krishnaiah [0044] payment provider server 170 may include a wallet token vault and an internal wallet token storing various information on token formats, conventions, data, and the like.
Krishnaiah  [0056]  the payment service provider may send the appropriate authorization that needs to be sent to the issuer of the funding instrument along with payment token 
Krishnaiah [0030] By establishing the wallet token service, a payment service provider, such as PayPal, Inc., may serve as the manager of not only the users' payment transactions but also other identity information of the users)
Claim 10 is rejected on the same basis as Claim 1.
Claim 11 is rejected on the same basis as Claim 2.
Claim 14 is rejected on the same basis as Claim 5.
Claim 19 is rejected on the same basis as Claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 6-9, 12, 16-18  and 20    are rejected under 35 U.S.C. 103 as being unpatentable over Krishnaiah ("SYSTEMS AND METHODS FOR IMPLEMENTING HYBRID DYNAMIC WALLET TOKENS", U.S. Publication Number: 20160071094 A1),in view of Peterson (“SYSTEM FOR AUTHENTICATING A USER AND ENABLING REAL-TIME APPROVAL NOTIFICATIONS”, U.S. Publication Number: 20180020348 A1) 











Regarding Claim 3, 
Krishnaiah teaches the payment system of Claim 1 as described earlier.
Krishnaiah does not teach wherein the set of login credentials are received upon the first user being approved for the new credit account
 Peterson teaches,
    wherein the set of login credentials are received upon the first user being approved for the new credit account.
(Peterson [0075]  implement rules such as rules dictating creation of user IDs.... sends customer notification regarding approval ... of the application, such as approval...of a new account application.
Peterson [0083]  not be limited to the specific constructions and arrangements shown and described, since various other changes, combinations, omissions, modifications and substitutions, in addition to those set forth in the above paragraphs are possible.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dynamic wallet tokens of Krishnaiah to incorporate the user authentications for new accounts   of Peterson for  “authorizing and/or authenticating the user and an entity associate electronically, so that the associate … may assist the customer/user by filling out an application (e.g., a new account application)” (Peterson [0028]).        The modification would have been obvious, because it is merely applying a known technique (i.e. user authentications for new accounts) to a known concept (i.e. dynamic wallet tokens) ready for improvement to yield predictable result (i.e. “secure and accurate device and system of authorizing and/or authenticating the user and an associate of an entity electronically, and enabling real-time approval notifications” Peterson [0002])
Regarding Claim 6, 
Krishnaiah teaches the payment system of Claim 1 as described earlier.
Krishnaiah does not teach receive an application for the new credit account; and transmit a second signal including a completed application to a credit sales application.
Peterson  teaches,
  receive an application for the new credit account; and transmit a second signal including a completed application to a credit sales application.
(Peterson [0060] by completing and submitting an application for opening an account
Peterson [0028]  assist the customer/user by filling out an application (e.g., a new account application)
Peterson [0043] includes commercial banks… loan associations, credit unions, investment companies, merchants… and the like.
Peterson [0058]  a receiver 272 to transmit and receive signals
Peterson [0064] the system establishes the secure wireless communication channel with the user device in response to receiving the indication that the populated application is ready for transmission. ...confirmation of the completeness of the application.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dynamic wallet tokens of Krishnaiah to incorporate the user authentications for new accounts   of Peterson for  “authorizing and/or authenticating the user and an entity associate electronically, so that the associate … may assist the customer/user by filling out an application (e.g., a new account application)” (Peterson [0028]).        The modification would have been obvious, because it is merely applying a known technique (i.e. user authentications for new accounts) to a known concept (i.e. dynamic wallet tokens) ready for improvement to yield predictable result (i.e. “secure and accurate device and system of authorizing and/or authenticating the user and an associate of an entity electronically, and enabling real-time approval notifications” Peterson [0002])
Regarding Claim 7, 
Krishnaiah and Peterson teach the payment system of Claim 6 as described earlier.
Krishnaiah  teaches,
  wherein the instructions instruct the at least one hardware processor to: in response to transmitting the second signal …, receive, from the financial institution system, a third signal
(Krishnaiah [0071]  performs specific operations by processor ...executing one or more sequences of instructions contained in system memory component
Krishnaiah [0016]  a payment service provider, such as PayPal Inc
Krishnaiah [0070] Computer system 900 includes a bus 902 or other communication mechanism for communicating information data, signals, and information between various components of computer system 
Krishnaiah [0023]  payment networks thru a direct integration or API calls.)
Krishnaiah  does not teach completed application to the credit sales application; including an indication of approval of the application for the new credit account.
Peterson teaches,
completed application to the credit sales application; including an indication of approval of the application for the new credit account.
(Peterson [0064] the system establishes the secure wireless communication channel with the user device in response to receiving the indication that the populated application is ready for transmission. ...confirmation of the completeness of the application
Peterson [0075] regarding approval or denial of the application, such as approval or denial of a new account application
Peterson [0043] includes commercial banks… loan associations, credit unions, investment companies, merchants… and the like.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dynamic wallet tokens of Krishnaiah to incorporate the user authentications for new accounts   of Peterson for  “authorizing and/or authenticating the user and an entity associate electronically, so that the associate … may assist the customer/user by filling out an application (e.g., a new account application)” (Peterson [0028]).        The modification would have been obvious, because it is merely applying a known technique (i.e. user authentications for new accounts) to a known concept (i.e. dynamic wallet tokens) ready for improvement to yield predictable result (i.e. “secure and accurate device and system of authorizing and/or authenticating the user and an associate of an entity electronically, and enabling real-time approval notifications” Peterson [0002])
Regarding Claim 8, 
Krishnaiah and Peterson teach the payment system of Claim 7 as described earlier.
Krishnaiah  teaches,
wherein … signal is received from the financial institution system via a first communication channel and the first signal is received from the financial institution system via a second communication channel, 
(Krishnaiah [0016]  a payment service provider, such as PayPal Inc
Krishnaiah [0070] Computer system 900 includes a bus 902 or other communication mechanism for communicating information data, signals, and information between various components of computer system 
Krishnaiah [0023]  payment networks thru a direct integration or API calls.)
wherein the first communication channel is different from the second communication channel.
(Krishnaiah [0023]  payment networks thru a direct integration or API calls.
Krishnaiah [0029]  interoperability among different payment networks
Krishnaiah [0033]  combination of multiple networks...may include the Internet or one or more intranets, landline networks, wireless networks, and/or other appropriate types of networks.)
Krishnaiah   does not teach   the third signal (approved application signal)
Peterson teaches,
the third signal (approved application signal)
(Peterson [0064] the system establishes the secure wireless communication channel with the user device in response to receiving the indication that the populated application is ready for transmission. ...confirmation of the completeness of the application
Peterson [0075] regarding approval or denial of the application, such as approval or denial of a new account application
Peterson [0043] includes commercial banks… loan associations, credit unions, investment companies, merchants… and the like.)
Regarding Claim 9, 
Krishnaiah teaches the payment system of Claim 1 as described earlier.
Krishnaiah teaches,
      transmit the digital payment token as a form of payment in an ongoing transaction in response to the digital payment token being stored within the mobile wallet application,
(Krishnaiah [0044]  may include a wallet token vault and an internal wallet token storing various information on token formats, conventions, data, and the like.
Krishnaiah [0065]  retrieve ...payment tokens that represent ... funding instrument within the wallet... for current and future transactions.)
Krishnaiah does not teach wherein the ongoing transaction is initiated prior to receiving the application for the new credit account.
Peterson teaches,
wherein the ongoing transaction is initiated prior to receiving the application for the new credit account.
(Peterson [0028]  assist the customer/user by filling out an application (e.g., a new account application) 
Peterson [0026]  electronic devices that facilitate user transactions or activities....user devices can comprise...Point of sale devices (POS), vending machines, checkout registers, ticket vending machines, automated retail transaction devices....non-financial transactions or activities, for example, check-in terminals
Peterson [0083]  not be limited to the specific constructions and arrangements shown and described, since various other changes, combinations, omissions, modifications and substitutions, in addition to those set forth in the above paragraphs are possible.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dynamic wallet tokens of Krishnaiah to incorporate the user authentications for new accounts   of Peterson for  “authorizing and/or authenticating the user and an entity associate electronically, so that the associate … may assist the customer/user by filling out an application (e.g., a new account application)” (Peterson [0028]).        The modification would have been obvious, because it is merely applying a known technique (i.e. user authentications for new accounts) to a known concept (i.e. dynamic wallet tokens) ready for improvement to yield predictable result (i.e. “secure and accurate device and system of authorizing and/or authenticating the user and an associate of an entity electronically, and enabling real-time approval notifications” Peterson [0002])
Claim 12 is rejected on the same basis as Claim 3.
Claim 15 is rejected on the same basis as Claim 6.
Claim 16 is rejected on the same basis as Claim 7.
Claim 17 is rejected on the same basis as Claim 8.
Claim 18 is rejected on the same basis as Claim 9.
Claim 20 is rejected on the same basis as Claim 6.



Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnaiah ("SYSTEMS AND METHODS FOR IMPLEMENTING HYBRID DYNAMIC WALLET TOKENS", U.S. Publication Number: 20160071094 A1),in view of Zhou (“DIGITAL CURRENCY (VIRTUAL PAYMENT CARDS) ISSUED BY CENTRAL BANK FOR MOBILE AND WEARABLE DEVICES”, U.S. Publication Number: 20170228704 A1) 











Regarding Claim 4, 
Krishnaiah teaches the payment system of Claim 1 as described earlier.
Krishnaiah does not teach wherein no physical version of the digital payment token is generated for the new credit account.
Zhou teaches,
wherein no physical version of the digital payment token is generated for the new credit account.
(Zhou [0016] Therefore, though the user may have an account opened in the third-party organization, there may be no need to issue physical plastic currency, such as Visa, Master Card, American Express, and so forth.
Zhou [0019] The digital currency may be also useful for companies and businesses. More specifically, paying bills by a company using a digital currency may result in cost savings, such as money costs related to issuance of physical cards and time and resource saving related to actions taken by a staff of the company.
Zhou [0036] There are more than trillion United States currency issued. An estimate cost for printing and circulation, of every paper note is about 25 cents. Every five years paper note must be reprinted again. In contrast to paper note, price of issuing of digital money may be less than one cent. Use of digital currency may reduce number of bank branches and ATM machines. Issuing digital currency per client request using client's mobile device may result in no need for physical plastic cards.)
 It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dynamic wallet tokens of Krishnaiah to incorporate the virtual payment cards   of Zhou for  “generating the digital currency based on payment data of the user account, and providing the digital currency to the mobile.” (Zhou [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. virtual payment cards   ) to a known concept (i.e. dynamic wallet tokens) ready for improvement to yield predictable result (i.e. “paying bills by a company using a digital currency may result in cost savings, such as money costs related to issuance of physical cards and time and resource saving related to actions taken by a staff of the company” Zhou [0036])
Claim 13 is rejected on the same basis as Claim 4.


Prior Art Cited But Not Applied
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Gomes (“PROCESSING A TRANSACTION USING ELECTRONIC TOKENS”, U.S. Publication Number: 2018/0018660 A1)   [0020]   token requestor 208, token service provider 210, and/or the payment service provider are maintained by the same entity. In some examples, token requestor 208, token service provider 210, and/or the payment service provider are maintained by different entities and are in a trusted relationship with each other. In an example, token requestor 208 is BRAINTREE.RTM., which specializes in mobile and web payment systems for companies, token service provider 210 is PAYPAL.RTM., which provides an online payment system to users, and payment application 202 and payment server 212 are provided by the payment service provider. In some examples, the payment service provider is VENMO.RTM., which provides a digital wallet to a user for making and sharing payments with other users. In this example, the user's VENMO.RTM. account may be used to pay the merchant, and may include one or more payment methods. A payment method may be, for example, a credit card, debit card, bank account, and/or a balance that the user has with the payment service provider. To complete the transaction, the payment method may be charged and the merchant may be credited the transaction amount. It should also be understood that token service provider 210 and/or token requestor 208 may be part of the payment service provider.
Ellis (“MOBILE WALLET DYNAMIC INTERFACE”, U.S. Patent Number: 10853791 B1) teaches a particular new user wishes to register for a new account without visiting a brick-and-mortar location associated with the financial institution, the registration circuit 230 may present the user with various prompts instructing the user to capture images of required documentation (e.g., a driver's license).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEDU EKECHUKWU whose telephone number is (571)272-4493.  The examiner can normally be reached on Mon-Fri 10am to 4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke, can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.E./Examiner, Art Unit 3697
/CHRISTINE M BEHNCKE/Supervisory Patent Examiner, Art Unit 3697